      Case 4:19-cv-03845 Document 15 Filed on 10/28/19 in TXSD Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

COUNTY OF BURLESON ,                                 §
    Plaintiff,                                       §
                                                     §
v.                                                   §   CIVIL ACTION NO. 4-19-cv-03845
                                                     §
PURDUE PHARMA L.P., et al.,                          §
    Defendants.                                      §



     PLAINTIFF BURLESON COUNTY'S RESPONSE OPPOSING WALMART INC.'S
      MOTION FOR A TEMPORARY STAY OF PROCEEDINGS PENDING FINAL
       RULING BY THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

       Plaintiff Burleson County ("The County") files this Response in Opposition to the Motion

by Walmart, Inc. ("WALMART") for a Temporary Stay Pending Final Ruling by the Judicial

Panel on Multidistrict Litigation for the reasons set out below:

               1.      WALMART’s motion is a tactic used by various Defendants in opioids

cases throughout the country to improperly remove cases from state courts and then move to stay

pending transfer to avoid a ruling on Plaintiff's Motion to Remand while the Court still has

jurisdiction over the motion. Despite Defendant's wish for the Court to not rule on the motion, this

Court can rule on remand at any time prior to the final transfer of a case by the Judicial Panel on

Multi-District Litigation (“JPML”). The Rules and Practice of the Judicial Panel on Multidistrict

Litigation expressly provide that a transferor court retains jurisdiction to rule on conditional

transfer orders and motions to remand before action by the JPML: “[t]he pendency of a . . .

conditional transfer order . . . before the Panel pursuant to 28 U.S.C. § 1407 does not affect or

suspend orders and pretrial proceedings in any pending federal district court action and does not

limit the pretrial jurisdiction of that court.” J.P.M.L. Rule 2.1(d). “[T]he Court retains full
      Case 4:19-cv-03845 Document 15 Filed on 10/28/19 in TXSD Page 2 of 5



jurisdiction over this action until such time as a transfer order by the JPML is filed in the office of

the clerk of the district court of the transferee district.” Baker v. Air & Liquid Sys. Corp., No. Civ.

11-8-GPM, 2011 WL 499963, at *1 (S.D. Ill. Feb. 7, 2011) (citing Illinois Mun. Ret. Fund v.

Citigroup, Inc., 391 F.3d 844, 850 (7th Cir.2004). Just months ago, the Honorable Judge Andrew

Hanen issued such a ruling in an opioid case with a CTO that was pending before the JPML,

denying a defendant's motion to stay pending transfer while simultaneously ruling on a motion to

remand. (See Exhibit A). Furthermore, on October 18, 2019 the Honorable Judge Robert Schaffer

specifically kept Burleson's April 2021 trial date open pending a decision by this Court on remand

of this case so that it can retain its bellwether trial status.

        2.      Second, WALMART has not articulated hardship that would outweigh the

prejudice to Plaintiff, and judicial efficiency is not served by bouncing a case between federal

courts that lack jurisdiction. WALMART fails to carry its requisite burden.

        3       Third, WALMART is mistaken in arguing that a stay will not prejudice the

County. Burleson County has been selected by defendants as a Texas bellwether and is slated for

trial in 2021 unless Defendant's are successful in their improvident removal of the case. The

County will not be able to present a motion to remand before the Honorable Judge Polster in a

timely manner due to the moratorium issued by his Court on remands. (See Exhibit B). The

County is entitled to discovery from WALMART and to begin preparing for the County’s trial

setting in 2021. In each of the orders cited by defendants, the Plaintiff County was not a selected

bellwether due discovery from Defendants to prepare for trial. Each of the subject counties in the

orders granting stays cited by Defendants in their motion (See Defendant's Temporary Stay

Pending Final Ruling by the Judicial Panel on Multidistrict Litigation at 3) was not a bellwether

in the Texas MDL, unlike Burleson County. The prejudice to Burleson County is distinct from
      Case 4:19-cv-03845 Document 15 Filed on 10/28/19 in TXSD Page 3 of 5



the other decisions cited by Defendant Walmart.

       4.      Finally, a jurisdiction-first analysis is appropriate when faced with a motion to

remand and a conditional transfer order. This Court's analysis must begin "with the threshold

issue of its own jurisdiction, the resolution of which obviates the need to consider Defendants'

motion for a stay.” Clark v. Pfizer Inc., No. Civ. A. 04–3354, 2004 WL 1970138, at *2 (E.D. Pa.

Sept. 7, 2004) (citing Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 94 (1998)94) (denying

stay as moot). “Courts have held that when jurisdictional issues are in dispute, a motion to

remand should be resolved prior to the determination of whether a stay is appropriate.” Ortiz v.

Menu Foods, Inc., 525 F. Supp. 2d 1220, 1232 (D. Haw. 2007) (collecting cases). When a

remand motion is pending, a stay request should be denied because, the “Court's ‘first duty,’ is

‘to determine the existence of subject-matter jurisdiction.’” Reeves v. SmithKline Beecham

Corp., No. 13-cv-675-DRH-DGW et al., 2013 WL 5372333, at *1 (S.D. Ill. Sept. 25, 2013)

(quoting Johnson v. Wattenbarger, 361 F.3d 991, 992 (7th Cir. 2004). Where there is no federal

subject matter jurisdiction “then this case is currently pending in a court lacking jurisdiction.

This jurisdictional defect would not be cured by a transfer” to an MDL court. See St. Joe Co. v.

Transocean Offshore Deepwater Drilling Inc., 774 F. Supp. 2d 596, 601 (D. Del. 2011).

                                                Conclusion

       There is no federal l jurisdiction over this case. All factors relevant to a stay motion weigh

against granting a stay. The efficient option is to remand the case before other similarly situated

courts are required to take further action, and to remand Burleson County so that it may retain its

trial setting. For each of these reasons, the motion to stay should be denied. Furthermore, Plaintiff

requests an expedited hearing on their Motion to Remand, within ten ("10") days of this Response.
Case 4:19-cv-03845 Document 15 Filed on 10/28/19 in TXSD Page 4 of 5



                               Respectfully submitted,

                         By:   /s/ Mikal C. Watts
                               Mikal C. Watts
                               TX State Bar No. 20981820
                               Shelly A. Sanford
                               TX State Bar No. 00784904
                               Meredith Drukker Stratigopoulos
                               TX State Bar No. 24110416
                               WATTS GUERRA LLP
                               811 Barton Springs Rd., Ste. 725
                               Austin, TX 78704
                               Telephone: (512) 479-0500
                               Facsimile: (512) 479-0502
                               Email: ssanford@wattsguerra.com
                                       mcwatts@wattsguerra.com
                                       mdrukker@wattsguerra.com

                               Mike Gallagher
                               Pam McLemore
                               THE GALLAGHER LAW FIRM
                               2905 Sackett Street
                               Houston, Texas 77098
                               Telephone: (713) 222-8080
                               Facsimile: (713) 222-0066
                               Email: mike@gld-law.com
                                      pamm@gld-law.com

                               Tommy Fibich
                               Jay Henderson
                               FIBICH, LEEBRON, COPELAND & BRIGGS
                               1150 Bissonnet Street
                               Houston, Texas 77005
                               Telephone: (713) 751-0025
                               Facsimile: (713) 751-0030
                               Email: tfibich@fibichlaw.com
                               Hal C. Hawes
                               TX State Bar No. 24027068
                               General Counsel
                               Burleson County Commissioners Court
                               710 Main Street, Suite 200
                               Georgetown, Texas 78626
                               Telephone: (512) 943-3682
                               hhawes@wilco.org

                               COUNSEL FOR PLAINTIFF
                               BURLESON COUNTY, TEXA
     Case 4:19-cv-03845 Document 15 Filed on 10/28/19 in TXSD Page 5 of 5




                               CERTIFICATE OF SERVICE

       I, Mikal C. Watts certify that on the 28th Day of October I caused a copy of Plaintiff’s

Motion to Remand to be served via the Court’s ECF system or via U.S. Mail.

                                    /s/ Mikal C. Watts
                                    Mikal C. Watts
